internal rev2nue service_department of the treasury washington dc contact person j oo a ose telephone number retsens bor date nov iggg e i n uil legend i e b i dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you are seeking rulings on the federal_income_tax consequences of a proposed transaction as more fully set forth below x is a for-profit corporation whose common_stock is publicly held and traded x is the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax together with its affiliates maintains its consolidated books_and_records and files its consolidated tax returns on the accrual basis with a december taxable_year end through unrelated mergers v and w became members of x‘s affiliated_group_of_corporations returns xx is a non-profit corporation that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and as a private_foundation described in sec_509 x is is a disqualified_person with respect to y pursuant to sec_4946 a substantial_contributor to and as such makes grants in accordance with its charitable purpose and targets though not exclusively programs relating to certain areas of health care children’s issues quality of life self- sufficiency culture and arts x has recently pledged the option to y which provides y with an option to purchase shares of x common_stock at an option_price representing the closing price of a share of common_stock on the date that the pledge of the option was made the option is exercisable in whole or in part at any time and from time to time during the period specified in the stock_option pledge agreement y may transfer and assign the option or any portion thereof only to one or more unrelated charitable organizations described in sec_170 and sec_501 of the code the transferee may not transfer or assign the option or any portion thereof without the written consent of x it is expected that y will transfer the option to an unrelated charitable_organization and that the unrelated charitable_organization transferee will pay to y option equal to the difference between the fair_market_value of the common_stock subject_to the option on the date of the transfer and the exercise price of the option less an agreed upon discount it is represented that these terms will be negotiated at arms-length it unrelated charitable_organization transferee will thereafter exercise the option prior to its expiration is further expected that the a price for the it is further represented that the business_purpose of the pledge of the option is to further the charitable purposes of y and other charitable organizations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations provides that the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of w w t s w e h t y o indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit within the meaning of this paragraph before the date of maturity sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53_4941_d_-1 sec_53_4941_d_-1 of the regulations provides that the foundation or one of its foundation for purposes relative to acts of indirect self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation there is control if managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing or in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person’s relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction the regulation also provides that an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization’s governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation defined in part as the amount by which qualified distributions are less than a minimum_investment_return of five percent of the aggregate fair_market_value of all assets of the foundation other than specifically excluded assets the undistributed_income is sec_53_4942_a_-2 of the regulations further explains the computation of the minimum_investment_return t r l o o p o c o c o o d c n e o c sec_53 a -2 c iv of the regulations state that any pledge to the foundation of money or property whether or not the pledge may be legally enforced is not to be included in determining the minimum_investment_return sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income earned by an organization from an unrelated_trade_or_business which is regularly carried on less applicable deductions sec_512 of the code excludes from unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 755_f2d_404 5th cir the court held that gain from the sale of timberland was excluded from the computation of an organization’s capital_gain_net_income the court stated that property that produces capital_gain through appreciation is not an independent category of property whose disposition will be taxable and that the regulations to the extent that they imply it is are invalid because they exceed the scope of the code provisions because the pledge of the option was given without any consideration for the purpose of furthering the charitable purposes of y and other unrelated charitable organizations the pledge of the option by x to does not constitute an act of self dealing between x and y regs d -2 c furthermore assuming that the transferee unrelated charity will not be controlled by as defined in sec_53_4941_d_-1 of the regulations the exercise of the pledged stock_option by the unrelated charitable_organization will not constitute an act of self-dealing between x and y the transfer of the option by y to the unrelated charity will not be an act of self-dealing since the cancellation of the enforceable pledge will be for consideration paid_by the unrelated charity the consideration will be an amount equal to s ' o w t t a e r n o o c d c h c s o the difference between the fair_market_value of the stock subject_to the option on the date of the transfer less an agreed-upon discount also the transfer will not be an act of self-dealing since the transfer will be to a charitable_organization the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of y for purposes of determining the tax on failure to distribute income under sec_4942 of the code since sec_53_4942_a_-2 of the regulations provides that pledges of property are not included in computing the minimum_investment_return as concluded in zemirray foundation v u s cited above the tax on capital_gain through appreciation applies only to noncharitable assets susceptible to use to produce interest dividends rents and royalties stock_options are not such assets accordingly y ’s proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code would be excluded from the computation of y’s net_investment_income under sec_4940 of the code sale of the options by foundation will not produce any unrelated_business_taxable_income because the sales come within the exclusion under sec_512 of the code the exceptions to the exclusion do not apply because y does not resemble a merchant who acquires or produces property to sell to customers based on the information submitted and the representations made therein we rule as follows the pledge of the option by x to y does not constitute an act of self-dealing between x and y under the provisions of sec_4941 of the code the exercise of the option py an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self-dealing between y and a disqualified_person under sec_4941 of the code we have referred your third ruling_request which concerned sec_170 of the code to the office of the associate chief_counsel domestic income_tax and accounting for consideration they will respond directly to you ' ' o ’ r a e f d c n q r c the option will be excluded from the assets taken into account in computing the amount of the minimum_investment_return of y for purposes of determining the tax on failure to distribute income under sec_4942 of the code ’s proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of y’s net_investment_income under sec_4940 of the code gain on y‘s sale of the option to unrelated sec_501 organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code these rulings are directed only to the organization that requested them sec_6110 provides that they may not be used or cited as precedent because these rulings may help resolve any questions regarding your exempt status you should keep a copy of this ruling letter in your permanent files if you have any questions please call the person whose name and telephone number appear in the heading of this letter sincerely qaigned kenneth earnest edward-k -_kareher ach chief exempt_organizations technical branch
